United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, MILILANI STATION
POST OFFICE, Mililani, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0601
Issued: December 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On January 24, 2020 appellant filed a timely appeal from a December 12, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 12, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than three
percent permanent impairment of his left lower extremity, for which he previously received a
schedule award.
FACTUAL HISTORY
On February 27, 2012 appellant, then a 53-year-old distribution clerk, filed a traumatic
injury claim (Form CA-1) alleging that he injured his shoulder and back while in the performance
of duty. He explained that he was cut off by another employee while he was pushing heavy
equipment and had difficulty stopping his momentum. On the reverse side of the claim form the
employing establishment indicated that appellant was injured in the performance of duty and had
stopped work on February 27, 2012. On March 22, 2012 OWCP accepted the claim for an
unspecified disorder of bursae and tendons in the right shoulder region and a sprain of the lumbar
region of the back.3 Appellant returned to modified-duty work on April 21, 2012. On February 1,
2013 he stopped work again and underwent right rotator cuff surgery. Appellant returned to
modified-duty work on October 15, 2013 and full-time regular-duty work on January 24, 2014.
On February 19, 2016 he stopped work again and underwent an arthroscopy, acromioplasty, and
right rotator cuff repair and returned to modified-duty work on June 14, 2016.
On September 4, 2017 appellant filed a claim for a schedule award (Form CA-7).
In a development letter dated September 26, 2017, OWCP requested that appellant submit
a permanent impairment evaluation from his attending physician in accordance with the standards
of the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).4 It afforded him 30 days to submit the requested evidence.
An October 27, 2017 medical report from Dr. Lan Nguyen, Board-certified in occupational
medicine, indicated that appellant presented with intermittent lower back pain and left leg pain
from twisting his back in an awkward position at work when he tried to halt two rolling cages.
Dr. Nguyen reviewed appellant’s history of medical treatment and diagnostic imaging and
indicated that he was currently working a sedentary job and had reached maximum medical
improvement (MMI). Appellant’s physical examination revealed normal results. Dr. Nguyen
diagnosed lumbar radiculopathy and indicated that appellantpossibly had a permanent impairment.

3

Under subsidiary claim OWCP File No. xxxxxx384, OWCP accepted a left shoulder and upper arm
acromioclavicular sprain and granted appellant a schedule award for 11 percent permanent impairment of the left
upper extremity. It administratively combined OWCP File No. xxxxxx384 with the present claim, with the latter
serving as the master file. Under OWCP File No. xxxxxx906, OWCP accepted an unspecified rotator cuff tear or
rupture of the right shoulder and granted appellant a schedule award for a nine percent permanent impairment of the
right upper extremity (shoulder). Its April 3, 2018 statement of accepted facts (SOAF) indicated that OWCP
administratively combined OWCP File No. xxxxxx906 with the present claim, with the latter serving as the master
file; however, the record indicates that they are not combined.
4

A.M.A., Guides (6th ed. 2009).

2

She suggested that he obtain an impairment rating of his low back from another physician and
indicated that appellant could continue working full-time sedentary duty.
In a letter dated October 30, 2017, appellant noted that Dr. Nguyen had requested that a
permanent impairment rating be provided by another physician.
OWCP prepared a statement of accepted facts (SOAF) on April 3, 2018, which noted that
the accepted conditions in appellant’s claim were right shoulder disorder of bursae and tendons,
and lumbar sprain.
In a report dated May 8, 2018, Dr. Neelesh Fernandes, Board-certified in physical medicine
and rehabilitation, acting as OWCP’s second opinion physician, reviewed the SOAF, appellant’s
medical record, and his history of injury. He indicated that appellant presented with intermittent
right anterior shoulder pain and intermittent left lower lumbar spine pain. Appellant stated that his
lumbar pain worsened with lifting heavy objects and sitting for over an hour and was alleviated by
rest and ice. He noted that he experienced associated numbness and tingling in his left posterior
thigh, calf, and lateral foot. Physical examination of appellant’s lower extremities revealed a 30
percent decrease in light touch and pin prick sensations in the left L5 distribution in comparison
to the right side. Reflex was absent in the bilateral medial hamstring, and manual muscle testing
revealed 4/5 strength in the left extensor hallucis longus, flexor hallucis longus, and gastrocnemius.
The straight leg test was positive on the right, and atrophy of the left gastrocnemius was noted.
The left lower lumbar paraspinals were tender upon palpation, and appellant had a mild antalgic
gait. Dr. Fernandes indicated that appellant’s MMI was April 28, 2018, which was the date of
appellant’s examination.
Referencing The Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using the
Sixth Edition (July/August 2009) (The Guides Newsletter), Dr. Fernandes indicated that
appellant’s left L5 lumbar radiculopathy caused moderate sensory deficit, which fell under the
class of diagnosis (CDX) of 1 in the Proposed Table 2 Spinal Nerve Impairment: Lower Extremity
Impairments, with the default value of three percent permanent impairment. Dr. Fernandes
assigned grade modifier for functional history (GMFH) of 1, did not assign a grade modifier for
physical examination (GMPE), and assigned a grade modifier for clinical studies (GMCS) of 3.
He found a net adjustment of two and calculated five percent left lower extremity permanent
impairment for sensory deficit. Dr. Fernandes indicated that appellant’s left L5 lumbar
radiculopathy had mild motor deficit, which fell under the CDX of 1 in the Proposed Table 2, with
the default value of five percent permanent impairment. He used the same grade modifiers and
net adjustment and calculated nine percent left lower extremity permanent impairment for motor
deficit. Dr. Fernandes calculated a total final left lower extremity permanent impairment rating of
14 percent.
A May 30, 2018 letter from Dr. Peter Lum, Board-certified in physical medicine and
rehabilitation, indicated that appellant reached MMI either on September 19, 2016 or on April 24,
2017 and could return to work full time in a sedentary position with the restriction of lifting no
more than 10 pounds.
In an August 23, 2018 medical report, Dr. Michael Katz, a Board-certified orthopedic
surgeon serving as a district medical adviser (DMA), indicated that he reviewed a SOAF,

3

appellant’s medical record and history of injury, and the second opinion medical report from
Dr. Fernandes. He indicated that Dr. Fernandes’ findings of mild motor deficit and moderate
sensory deficit in appellant’s left lower extremity were not supported by findings of other
physicians, for example, Dr. Nguyen’s finding that appellant had normal lower extremity motor
deficit examination findings. The DMA recommended a new second opinion impairment
evaluation.
In medical reports and work status notes dated October 26, 2018 and January 25, April 19,
July 17, and October 2, 2019, Dr. Stella Tadaki, Board-certified in internal medicine, noted her
review of appellant’s history of injury and diagnostic imaging. She noted that a September 10,
2016 magnetic resonance imaging (MRI) scan of appellant’s lumbar spine revealed multilevel
degenerative changes of the spine, worst at the L5-S1 level with chronic grade 1 anterolisthesis
contributing to severe bilateral neural foraminal narrowing, likely impinging the exiting bilateral
L5 nerve roots. Dr. Tadaki reported that appellant presented with intermittent lower back pain and
associated intermittent left leg pain, he had difficulty with a heel toe walk and that his gait was
normal.
In an August 5, 2019 report, Dr. Wei Chin Chen, a Board-certified orthopedic surgeon
serving as a second opinion physician, indicated that he reviewed a SOAF, appellant’s history of
injury, and the medical record. He noted that appellant complained left lower extremity
radiculopathy and axial lumbar pain. Physical examination of appellant’s lumbar spine revealed
tenderness to palpation along the midline of the lumbosacral region. There was decreased
sensation to light touch in appellant’s left lateral dorsal foot and the posterior aspect of his foot
and decreased sensation in his hallux interphalangeal joint, large toe, and distal of his left side.
Appellant also had decreased sensory loss to the lateral dorsal aspect of his left foot. His knee
flexion was 5/5 on the right and 4+/5 on the left, dorsiflexion was 5/5 on the right and 4+ /5 on the
left, and his extensor hallucis longus was 5/5 on the right and 4+/5 on the right. Appellant also
had positive Faber and straight leg tests on the left. Dr. Chen opined that his subjective complaints
of left lower extremity radiculopathy were consistent with the previous magnetic resonance
imaging (MRI) scans of his lumbar spine.
Dr. Chen indicated that appellant had reached MMI on the date of his examination of
August 5, 2019. He indicated that appellant had sensory deficits along his superficial peroneal
nerve distribution, which corresponded to his L5-S1 distribution. Using the A.M.A., Guides Table
16-12 on page 534, Dr. Chen assigned appellant’s superficial peroneal and sural nerve sensory
deficits as a CDX of 1, Grade C. He assigned a GMFH of 0, a GMPE of 3, and a GMCS of 0.
Dr. Chen calculated that appellant sustained three percent left lower extremity permanent
impairment of the superficial peroneal nerve and three percent left lower extremity impairment of
the sural nerve, totaling six percent left lower extremity impairment. He indicated that, if
radiculopathy was not accepted by OWCP, then appellant would have zero percent impairment
under this method.
Dr. Chen recalculated appellant’s lower extremity impairment using The Guides
Newsletter, noting that it was unclear as to whether OWCP had accepted lumbar radiculopathy or
just a lumbar sprain. He indicated that the left L5 nerve root experienced moderate sensory loss
and assigned CDX of 1, Grade C under Proposed Table 2. Dr. Chen noted that the grade modifiers
were the same as in his first method, equaling three percent left lower extremity impairment. He

4

classified appellant’s L5 motor deficiency using Table 16-11 on page 533 of the A.M.A., Guides,
as severity 1 because he had a 4/5 motor strength, which corresponded to five percent impairment,
and equaled a total of five percent impairment with the same modifiers. Dr. Chen classified both
appellant’s S1 moderate sensory changes and his mild motor loss as a CDX of 1, Grade C, which
equaled two percent and three percent total impairment, respectively, when the same grade
modifiers were applied. He calculated a total of 13 percent left lower extremity impairment, and
indicated that this was the most accurate evaluation of appellant’s impairment due to his lumbar
sprain with radiculopathy. In an addendum to his report, Dr. Chen provided his The Guides
Newsletter impairment calculations, which indicated that he calculated two percent impairment
due to the left L5 moderate sensory deficit, zero percent impairment due to the left L5 mild motor
deficit, one percent impairment of the left S1 moderate sensory deficit, and zero percent
impairment of the left S1 mild motor deficit, totaling three percent lower extremity impairment.
In a SOAF dated October 2, 2019, OWCP noted that the claim was accepted for disorder
of bursae and tendons in the right shoulder region, lumbar sprain, and left-sided lumbar
radiculopathy.
In an October 8, 2019 report, the DMA indicated that he again reviewed a SOAF and
appellant’s medical records, including Dr. Chen’s IME report. He determined that additional
clarification from Dr. Chen was needed because his left lower extremity impairment calculations
from his narrative report and addendum were contradictory. The DMA noted that Dr. Chen’s
calculations for the L5 and S1 nerve root moderate sensory deficit and mild motor deficit as a CDX
1, grade A impairment resulted in a total left lower extremity impairment of 3 percent, while he
alternatively rated the same impairments as CDX 1, grade C, which resulted in 13 percent
permanent impairment.
On October 15, 2019 OWCP requested clarification from the Dr. Chen. It asked Dr. Chen
to review the SOAF and the DMA’s October 8, 2019 report and identify which permanent
impairment rating applied.
In an October 24, 2019 supplemental report, Dr. Chen indicated that he reviewed the
DMA’s October 8, 2019 report and related that appellant sustained three percent left lower
extremity permanent impairment, as he had explained in his August 23, 2019 report.
By decision dated December 12, 2019, OWCP granted appellant a schedule award for three
percent permanent impairment of the left lower extremity. The award ran for 8.64 weeks from
October 3 through December 2, 2019. OWCP noted that the left lower extremity schedule award
payments for three percent permanent impairment commenced October 3, 2019 as he had been
receiving schedule award compensation on a weekly basis for a finding of nine percent right upper
extremity permanent impairment for a prior schedule award.

5

LEGAL PRECEDENT
The schedule award provisions of FECA5 and its implementing federal regulations6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. FECA
however does not specify the manner in which the percentage of loss of a member shall be
determined. OWCP evaluates the degree of permanent impairment according to the standards set
forth in the specified edition of the A.M.A., Guides, published in 2009.7 The Board has approved
OWCP’s use of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.8
Neither FECA nor its implementing regulations provide for the payment of a schedule
award for the permanent loss of use of the back/spine or the body as a whole.9 Furthermore, the
back is specifically excluded from the definition of organ under FECA.10 The sixth edition of the
A.M.A., Guides does not provide a separate mechanism for rating spinal nerve injuries as
impairments of the extremities. Recognizing that FECA allows ratings for extremities and
precludes ratings for the spine, The Guides Newsletter offers an approach to rate spinal nerve
impairments consistent with sixth edition methodology. For peripheral nerve impairments to the
upper or lower extremities resulting from spinal injuries, OWCP procedures indicate that The
Guides Newsletter is to be applied.11 The Board has recognized the adoption of this methodology
for rating extremity impairment, including the use of The Guides Newsletter, as proper in order to
provide a uniform standard applicable to each claimant for a schedule award for extremity
impairment originating in the spine.12
ANALYSIS
The Board finds that this is case is not in posture for decision.
OWCP prepared a SOAF on April 3, 2018 which only noted appellant’s accepted lumbar
condition as lumbar sprain. In a May 8, 2018 report, OWCP’s second opinion examiner,
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

For decisions issued after May 1, 2009 the sixth edition of the A.M.A., Guides is used. A.M.A., Guides (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (March 2017); see also id. at Chapter 3.700.2 and Exhibit 1 (January 2010).
8

See M.G., Docket No. 19-1627 (issued April 17, 2020).

9
5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a) and (b); see B.W., Docket No. 18-1415 (issued March 8, 2019); J.M.,
Docket No. 18-0856 (issued November 27, 2018); N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).
10

See id. at § 8101(19); T.M., Docket No. 19-1126 (issued September 22, 2020); Francesco C. Veneziani, 48 ECAB
572 (1997).
11

Supra note 7 at Chapter 3.700

12

A.H., Docket No. 19-1788 (issued March 17, 2020).

6

Dr. Fernandes, provided an impairment rating for appellant’s left lower extremity. Upon
reviewing Dr. Fernandes’ report, the DMA, Dr. Katz, indicated that another second opinion
evaluation was needed to resolve contradictions between findings made by Dr. Fernandes and
previous medical evidence of record.
In an August 5, 2019 report, Dr. Chen, acting as OWCP’s second opinion physician,
provided a permanent impairment rating for appellant’s left lower extremity in which he explained
that it was unclear as to whether appellant’s lumbar radiculopathy was an accepted condition. He
therefore offered alternative left lower extremity permanent impairment ratings of 3 and 13
percent. OWCP thereafter prepared a new SOAF, noting that lumbar radiculopathy was an
accepted condition and on October 15, 2019 OWCP requested clarification from Dr. Chen
regarding appellant’s left lower extremity permanent impairment. In an October 24, 2019
supplemental report, Dr. Chen reiterated that appellant sustained three percent total left lower
extremity impairment, but without noting the new SOAF and without providing further medical
rationale explaining why appellant’s accepted lumbar radiculopathy resulted in the lower rating.
OWCP procedures provide that, when OWCP undertakes to develop the evidence by
referring the case to an office-selected physician, it has an obligation to seek clarification from its
physician upon receiving a report that did not adequately address the issues that OWCP sought to
develop. As such, the claims examiner should seek clarification from the referral physician and
request a supplemental report to clarify specifically-noted discrepancies or inadequacies in the
initial second opinion report. If the second opinion physician does not respond, or does not provide
a sufficient response after being asked, the claims examiner should request scheduling with another
second opinion physician.13
The Board finds that in this case OWCP did prepare a new SOAF and asked that Dr. Chen
clarify his prior reports. However, Dr. Chen reissued his finding of three percent permanent
impairment of the left lower extremity without apparent review of the new SOAF and without
rationale.14 As Dr. Chen’s response was insufficiently rationalized, OWCP should have referred
appellant for another second opinion evaluation.
On remand OWCP shall refer appellant and the October 2, 2019 SOAF to another second
opinion physician to determine appellant’s permanent impairment of his left lower extremity.
Following this and any such further development as may be deemed necessary, OWCP shall issue
a de novo decision.
CONCLUSION
The Board finds that this is case is not in posture for decision.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.810.9(b)(6)j (June 2015).
14

See J.D., Docket No. 19-0527 (issued September 5 2019).

7

ORDER
IT IS HEREBY ORDERED THAT the December 12, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: December 14, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

8

